Citation Nr: 1011946	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
gouty arthritis of all affected joints, to include, but not 
necessarily limited to, the back, toes, fingers, left knee, 
right ankle, and right shoulder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1951 to April 1971.

In June 1971, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, granted the 
Veteran's claim for service connection for the general 
description of "gouty arthritis."  No specific joint(s) was 
listed in the grant.  The RO assigned a 20 percent rating for 
this disability, effective May 1, 1971.

Subsequently, in an unrelated July 2003 rating decision, the 
RO changed the description of the Veteran's service-connected 
"gouty arthritis" to "gouty arthritis of the back, 
fingers, and toes."  No reasons and bases were given with 
respect to the change and the Veteran was not specifically 
notified of this change in the description of his service-
connected disability.  

In January 2006, the Veteran filed a claim for a higher 
rating for his service-connected arthritis.  Specifically, 
the Veteran indicated that he was now suffering from 
arthritis in his right shoulder, right ankle, and left knee.

In February 2006, the Veteran was provided Veterans Claims 
Assistance Act (VCAA) notice pertaining to an increased 
rating claim for his arthritis.

Additionally, in February 2006, the Veteran was provided a VA 
compensation examination to assess the current severity of 
his arthritis.

Subsequently, the RO determined that the Veteran's right 
ankle, right shoulder, and left knee were not part of his 
already service-connected gouty arthritis.  The RO changed 
the Veteran's claims from increased rating claims to service 
connection claims.  In March 2006, the RO alerted the Veteran 
to this change by sending him a VCAA notice pertaining to 
three separate service connection claims for arthritis of his 
right ankle, right shoulder, and left knee.  The RO informed 
the Veteran that the March 2006 VCAA notice replaced his 
prior February 2006 VCAA notice.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision, which denied the Veteran's 
claims for service connection for arthritis of the right 
ankle, right shoulder, and left knee.  The July 2006 rating 
decision also denied the Veteran's claim for a higher rating 
for his gouty arthritis of the back, toes, and fingers.

In response, in July 2006, the Veteran submitted a timely 
Notice of Disagreement (NOD), in regards to the denials of 
service connection for his right shoulder, right ankle, and 
left knee.

Following a Statement of the Case (SOC), the Veteran's 
substantive appeal, and a Supplemental SOC (SSOC), the 
Veteran's appeal was certified to the Board in March 2010.  
The three issues certified to the Board were: entitlement to 
service connection for a right ankle disability, entitlement 
to service connection for a left knee disorder, and, 
entitlement to service connection for a right shoulder 
disability.

However, the Board finds that the Veteran is already service-
connected for his right ankle, left knee, and right shoulder, 
and therefore does not need to proceed with these service 
connection claims.  In June 1971, the RO originally granted 
service connection for the general description of "gouty 
arthritis."  No specific joint(s) was listed in the grant.  
Due to the longevity of this disability rating, it is now 
protected and cannot be changed.  Therefore, the RO's July 
2003 attempt to limit the Veteran's service-connected gouty 
arthritis to only his back, fingers, and toes was futile.  
The Veteran has been, and currently is, service-connected for 
gouty arthritis of all affected joints, since gout is a 
systemic disorder that has the possibility of affecting 
multiple joints at various times throughout the lifetime of 
the disorder.

Thus, the Board finds that the issue currently on appeal is 
entitlement to a disability rating higher than 20 percent for 
gouty arthritis of all affected joints, to include, but not 
necessarily limited to, the back, toes, fingers, left knee, 
right ankle, and right shoulder.  The Veteran's service 
connection claims for a right ankle disability, right 
shoulder disability, and a left knee disorder are being 
removed from his current appeal.  The Board has 
recharacterized the issue as such on the title page.

The Board finds that the Veteran's July 2006 statement was 
tantamount to a timely NOD regarding the issue of entitlement 
to a disability rating higher than 20 percent for gouty 
arthritis of all joints, to include, but not limited to, 
back, toes, fingers, left knee, right ankle, and, right 
shoulder.  38 C.F.R. § 20.201; Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

As previously stated, the Board accepts the Veteran's July 
2006 statement as a NOD in regards to the claim of 
entitlement to a disability rating higher than 20 percent for 
gouty arthritis of all affected joints, to include, but not 
necessarily limited to, his back, toes, fingers, left knee, 
right ankle, and right shoulder.  See 38 C.F.R. § 20.201 
(2009).  However, to date, the RO has not issued the Veteran 
a SOC with respect to this specific claim.  The March 2007 
SOC was not sufficient since it only addressed the service 
connection claims, and not the increased rating claim that is 
currently on appeal.  Under these circumstances, the Board 
has no discretion and is obliged to remand this issue to the 
RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).

Furthermore, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although 
the Veteran in this case has already undergone a VA 
examination with respect to his increased rating claim, the 
Board finds, for the reasons discussed below, that an 
additional examination is warranted in order to fully and 
fairly assess the merits of his claim.

The United States Court of Appeals for Veterans Claims 
(Court/CAVC) has held that when a Veteran claims that a 
disability is worse than when originally rated or last 
examined by VA, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey, 6 Vet. App. at 
381 (where the Court determined the Board should have ordered 
a contemporaneous examination of the Veteran because a 23-
month old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See also, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991).

In February 2006, the RO arranged for a VA compensation 
examination to assess the severity of the Veteran's gouty 
arthritis of his back, toes, and fingers.  The VA 
compensation examination did not address all joints affected 
by the Veteran's gouty arthritis, to include, but not 
necessarily limited to, the back, toes, fingers, left knee, 
right ankle, and right shoulder.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The Veteran has asserted that other 
joints, besides his back, fingers, and toes, are also 
affected by his gouty arthritis.  The Veteran therefore also 
needs to be reexamined to reassess the severity of his gouty 
arthritis of all affected joints, to include, but not 
necessarily limited to, his back, toes, fingers, left knee, 
right ankle, and right shoulder.  

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the 
Veteran for an appropriate examination 
to determine the current severity of 
his gouty arthritis of all affected 
joints, to include, but not necessarily 
limited to, the back, toes, fingers, 
left knee, right ankle, and right 
shoulder.

The Veteran's claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be conducted.  

The examiner should report whether all 
of the joints affected by the Veteran's 
gout are manifested by:

(a) Symptom combinations productive of 
definite impairment of the Veteran's 
health objectively supported by 
examination findings or incapacitating 
exacerbations occurring 3 or more times 
a year.

(b) Less than the criteria noted in (c) 
below, but with weight loss and anemia 
productive of severe impairment of the 
Veteran's health or severely 
incapacitating exacerbations occurring 
4 or more times a year or a lesser 
number over prolonged periods.

(c) With constitutional manifestations 
associated with active joint 
involvement, totally incapacitating.  

Finally, the examination report must 
provide a complete rationale for all 
findings and conclusions.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  Then adjudicate the Veteran's claim 
for entitlement to a disability rating 
higher than 20 percent for gouty 
arthritis of all affected joints, to 
include, but not necessarily limited 
to, the back, toes, fingers, left knee, 
right ankle, and right shoulder in 
light of the additional evidence in a 
new SOC.  The notice accompanying the 
SOC should also advise the Veteran and 
his representative of the need to file 
a timely Substantive Appeal in order to 
perfect the Veteran's appeal on this 
issue.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

